DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Claim 1 recites the limitation "the structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitations "the area of a part" in line 17 and “the area of a part” in line 18.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is presented that “an area” is defined on each part.
Claim 2 recites the limitation "the inclined angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation “a second cross section obtained by cutting the structure … has at least two kinds of polygons that are different…” in lines 2-3 and 5.  This limitation appears to suggest that “the structure” contains multiple protruding shapes (thereby producing multiple different polygons within the cross-section), however dependent claims 4 and 9 appear to refute this meaning by asserting that “the structure is formed in a conical shape” and “the structure is formed in a frustum shape” respectively, suggesting that “the structure” comprises only one protruding shape.  This inconsistency renders claim 3-6 and 9-11 indefinite, since it is unclear what the scope of the limitations regarding “the structure” are based on the current claim language.  Additional clarification is needed.  For examination purposes, it is presented based on the use of “the structure” within the specification (for example, Fig. 3 and [0049]) that the term is intended to encompass at least two adjacent protrusions, and claims 4 and 9 are presented as requiring “the structure is formed comprising a conical shape” or “the structure is formed comprising a frustum shape” respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

Claim(s) 1-2 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. in view of Obrecht et al. (US 2015/0292476 A1).
Regarding claim 1, Teraoka et al. discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that is provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and is formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  Teraoka also teaches that a plurality of boundary layer control structures may be provided on a side of each blade to prevent the boundary layer from separating from the blade surface (Col. 12, ln 56-66).
Teraoka et al. fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface has a side that extends from a point on the wing surface to a point apart from the wing surface on the downstream side of the flow of the fluid, an inter-structure flow channel is formed between two adjacent structures among the plurality of structures, and the area of a part in one of the two structures and the area of a part in the other with which the fluid flowing in the inter-structure flow channel comes into contact are different from each other.
Obrecht et al. exhibits (Fig. 1-4) a wind turbine blade (22).  Obrecht et al. teaches that a plurality of pairs of vortex generators (28) may be installed on the blades in order to delay flow separation on the blade surface ([0003]).  The vortex generator structures may be installed as triangular shapes protruding from the blade surface (see Fig. 2-4 and [0021]) in pairs (see Fig. 3-4 and [0020-0022]) with an inter-structure flow channel between each structure and an adjacent structure (for example, channel of width 
    PNG
    media_image1.png
    478
    691
    media_image1.png
    Greyscale
figure below).
While Obrecht et al. exhibits a turbine blade rather than a fan blade, Obrecht et al. teaches vortex generators intended to solve the same problem described by Teraoka et al. (i.e. reducing boundary layer separation on a blade surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blades of Obrecht et al. by adding the plurality of vortex generator pair structures taught by Obrecht et al., such that the vortex generators protrude from the blade surface and are arranged in a line perpendicular to the flow of the fluid and with cross section as described above, in order to delay flow separation on the blade surface, as taught by Obrecht et al. ([0003]) and suggested by Teraoka et al. (Col. 12, ln 56-66).  Further, it is clear that the proposed combination exhibits that an area of a part in one of two adjacent vortex generator pair structures and an area of a part in the other with which the fluid flowing in the inter-structure flow channel comes into contact may be different from each other, since “a part” of each of the vortex generators of Obrecht et al. may be arbitrarily chosen to satisfy this limitation (see above description in re Obrecht et al.).
Regarding claim 2, Obrecht et al. further teaches that an inclined angle (the complimentary angle of sweep angle A) of the side with respect to the wing surface is 10 degrees or larger and 45 degrees or smaller (see Fig. 2 and [0021]; here sweep angle A is given the range of 50 – 80 degrees, therefore the complimentary angle to A, which comprises the inclined angle of the side, must range from 10 – 40 degrees, thereby entirely contained within the claimed range).
Claim(s) 1, 3-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. in view of Wilson et al. (US 2014/0328693 A1) and Marui et al. (JP 2008008248 A).
Regarding claim 1, Teraoka et al. discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that is provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and is formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  
Teraoka et al. fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface has a side that extends from a point on the wing surface to a point apart from the wing surface on the downstream side of the flow of the fluid, an inter-structure flow channel is formed between two adjacent structures among the plurality of structures, and the area of a part in one of the two structures and the area of a part in the other with which the fluid flowing in the inter-structure flow channel comes into contact are different from each other.
Wilson et al. exhibits (Fig. 1-10) a plurality of blades (16) of a wind turbine (10).  Wilson et al. teaches that a plurality of pairs of vortex generators (102) may be installed on the blades in order to delay flow separation on the blade surface ([0007-0008]).  The vortex generators may be installed as fins (110) of any suitable cross-sectional shape, size, and orientation to increase overall performance and efficiency of the blade ([0039] and [0041]).  In the embodiments of Fig. 5-9, Wilson et al. depicts vortex generator pairs aligned in a line perpendicular to the flow of the fluid (see Fig. 9) such that an inter-structure flow channel is formed between two adjacent vortex generator structures among the plurality of structures (see Fig. 9).   It is further clear that an area of a part in one of the two adjacent vortex generator pair structures and an area of a part in the other with which the fluid flowing in the inter-structure flow channel comes into contact may be different from each other, since “a part” of each structure may be arbitrarily chosen to be any portion that contact the flow in the channel.  One of ordinary skill in the art could thus arbitrarily define “a part” of the one structure to be a region of a given area, and arbitrarily define “a part” of the other structure as a region having a different area.  This 
Marui et al. exhibits (Fig. 3) a vertical axis wind turbine with multiple wing-shaped blades arranged around a central axis, with vortex generators (Vg) provided on the surfaces of either side of the blades (see Fig. 5-6 and [0011]) in order to reduce flow separation ([0005]).  Marui et al. teaches that each vortex generator (Vg) structure may be conical in shape, with an oval shaped base (see Fig. 5-6).  Based on this conical shape, it is clear that a first cross section may be obtained by cutting the conical vortex generator structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface, and that the resulting first cross section has a side (leading edge of the Vg) that extends from a point on the wing surface to a point apart from the wing surface (tip of Vg) downstream of the point on the wing with respect to the flow of the fluid (visually apparent from Fig. 5-6).  
While both Wilson et al. and Marui et al. exhibit turbine blades rather than fan blades, Wilson et al. and Marui et al. both teach vortex generators intended to solve the same problem described by Teraoka et al. (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blades of Wilson et al. by adding a plurality of vortex generator pairs that protrude from the blade surface and are arranged in a line perpendicular to the flow of the fluid, as taught by Wilson et al., in order to delay flow separation on the blade surface, as described by Wilson et al. ([0007-0008]) and suggested by Teraoka et al. (Col. 12, ln 56-66).  It would further have been obvious to one of ordinary skill in the art to install vortex generators that are conical in shape, as taught by Marui et al., since these types of vortex generators are commonly known in the art and it is known that vortex generators may be installed with any suitable cross-sectional shape, size, and orientation for increasing the overall performance and efficiency of the blade (Wilson et al., [0039] and [0041]).   Further, it is clear 
Regarding claim 3, Wilson et al. further teaches that the height and length of each vortex generator fin structure may vary (such as according to the local boundary layer thickness (see Fig. 7-10 and [0051])) in order to improve performance and efficiency of the blade ([0048], ln 1-5).  Specifically, Wilson et al. teaches that the length of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the length of a second portion of vortex generator fins (see Fig. 7 and [0048]), and that the height of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the height of a second portion of vortex generator fins (see Fig. 8 and [0048]).  It would have been obvious to one of ordinary skill in the art to vary the height and length of the vortex generators of the proposed combination, such as for example according to local boundary layer thickness, in order to improve performance and efficiency of the blade, as described by Wilson et al. ([0048], ln 1-5).  Further, it is clear that, by varying the height and length of the vortex generators as taught by Wilson et al., at least one pair of adjacent vortex generators may be found that include a vortex generator fin that is greater in length and height than the other vortex generator structure in the pair.  By virtue of this difference in size, the proposed combination satisfies the limitation that a second cross section obtained by cutting the vortex generator pair structure while passing through a top of the structure by a flat face perpendicular to the flow of the fluid has at least two kinds of polygons that are different from each other (here, the discussed pair of 
Regarding claim 4, the proposed combination exhibits that the vortex generator fin structures in each pair are formed in a conical shape (see in re Marui et al.).  By virtue of the ovular cone vortex generator shape taken from Marui et al. the proposed combination also exhibits that the first cross section includes a triangle having a base that shares a point on the upstream side of the flow with the side that extends from a point on the wing surface to a point apart from the wind surface (visually apparent from Fig. 5-6 of Marui et al.), and that the inclined angle of the side with respect to the wing surface is an angle formed by the base and the side (visually apparent from Fig. 5-6 of Marui et al.).  The proposed combination also exhibits that the second cross section may include at least two kinds of triangles that are different from each other, since the conical vortex generators in each pair may have different heights, as taught by Wilson et al. (in re claim 3), therefore the triangles produced by the second cross section would also have different heights.
Regarding claim 5, the proposed combination further exhibits that the second cross section includes triangles that have a height ratio of 0.1 or larger and 0.6 or smaller and are different from each other, since Wilson et al. teaches that one of the vortex generators may be 1.5 to 3.5 times the height of the other adjacent vortex generator.  Expressed as a ratio comparing the heights of the two vortex generators, Wilson et al. teaches a height ratio of 0.28 to 0.66.  This range includes values within the claimed range, and therefore anticipates the claimed range.  The triangles are also different by virtue of their different sizes.
Regarding claim 6, Wilson et al. teaches that the size of the vortex generators may be varied in order to improve performance and efficiency of the blade ([0048, ln 10-5).  When varying the size of the conical vortex generators, as described above (in re claim 3), it would be obvious to one of ordinary skill in the art to vary the width of the conical vortex generators alongside and in proportion to the variations 
Regarding claim 7, Teraoka et al. further discloses that a third cross section obtained by cutting the riblet by a flat face perpendicular to the flow of the fluid has a triangular groove cross section (visually apparent in the embodiment of Fig. 9-12, which may be modified as described above)(see also Col. 10, ln 33-56).
Regarding claim 8, Teraoka et al. further discloses that a third cross section obtained by cutting the riblet by a flat face perpendicular to the flow of the fluid has a quadrangular groove cross section (visually apparent in the embodiment of Fig. 14-16, which may alternatively be modified as described above)(see also Col. 12, ln 37-40).
Regarding claim 12, the proposed combination exhibits that the second cross section obtained by cutting the structure while passing through the top of the structure by the flat face perpendicular to the flow of the fluid includes an asymmetric polygon, since the second cross section of the conical vortex generators comprises triangles, and these triangles may be divided along an arbitrary axis (such as an axis that does not pass through the centroid of the shape) such that the two parts produced are not identical in shape. This interpretation is reasonable since the term “asymmetric” is not accompanied by .
Claim(s) 1, 3, and 9-12 is rejected under 35 U.S.C. 103 as being unpatentable over Teraoka et al. in view of Wilson et al. and Riddell et al. (US 2015/0292476 A1).
Regarding claim 1, Teraoka et al. discloses a fluid apparatus (Fig. 1-20) comprising: a plurality of wings (blades 42) between which a fluid flows (Col. 6, ln 51-58); and a plurality of riblets (grooves 42t) that is provided on the wing surface (see triangular grooves of Fig. 9-13 and quadrangular grooves of Fig. 14-20) and is formed in a shape depressed from the wing surface (see Fig. 9-13 and Col. 10, ln 33-56).  Teraoka also teaches that a plurality of boundary layer control structures may be provided on a side of each blade to prevent the boundary layer from separating from the blade surface (Col. 12, ln 56-66).
Teraoka et al. fails to teach that plurality of structures are formed in a shape protruding from the wing surface, characterized in that, a first cross section obtained by cutting the structure while passing through a top of the structure by a flat face that is parallel to the flow of the fluid and perpendicularly intersects with the wing surface has a side that extends from a point on the wing surface to a point apart from the wing surface on the downstream side of the flow of the fluid, an inter-structure flow channel is formed between two adjacent structures among the plurality of structures, and the area of a part in one of the two structures and the area of a part in the other with which the fluid flowing in the inter-structure flow channel comes into contact are different from each other.
Wilson et al. exhibits (Fig. 1-10) a plurality of blades (16) of a wind turbine (10).  Wilson et al. teaches that a plurality of pairs of vortex generators (102) may be installed on the blades in order to 
Riddell et al. exhibits (Fig. 1-2) a wind turbine blade with vortex generators (102) provided on any surface of the blades (see Fig. 2-7 and [0036-0038]) in order to reduce flow separation ([0003]).  Riddell et al. teaches that each vortex generator structure may include a protrusion (or fin) portion (108) that may be shaped as a frustum (i.e. a cut-off rectangular pyramid, see Fig. 3-6).    
While both Wilson et al. and Riddell et al. exhibit turbine blades rather than fan blades, Wilson et al. and Riddell et al. both teach vortex generators intended to solve the same problem described by Teraoka et al. (i.e. reducing/preventing boundary layer separation on a blade surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the blades of Wilson et al. by adding a plurality of vortex generator pairs that protrude from the blade surface as fins and are arranged in a line perpendicular to the flow of the fluid, as taught by Wilson et al., in order to delay flow separation on the blade surface, as described by 
    PNG
    media_image2.png
    602
    1057
    media_image2.png
    Greyscale
which the fluid flowing in the inter-structure flow channel comes into contact may be different from 
Regarding claim 3, Wilson et al. further teaches that the height and length of each vortex generator fin structure may vary (such as according to the local boundary layer thickness (see Fig. 7-10 and [0051])) in order to improve performance and efficiency of the blade ([0048], ln 1-5).  Specifically, Wilson et al. teaches that the length of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the length of a second portion of vortex generators (see Fig. 7 and [0048]), and that the height of a first portion of vortex generator fin structures may be 1.5 to 3.5 times the height of a second portion of vortex generators (see Fig. 8 and [0048]).  It would have been obvious to one of ordinary skill in the art to vary the height and length of the vortex generators of the proposed combination, such as for example according to local boundary layer thickness, in order to improve performance and efficiency of the blade, as described by Wilson et al. ([0048], ln 1-5).  Further, it is clear that, by varying the height and length of the vortex generators as taught by Wilson et al., at least one pair of adjacent vortex generators may be found that include a vortex generator fin that is greater in length and height than the other vortex generator fin structure in the pair.  By virtue of this difference in size, the proposed combination satisfies the limitation that a second cross section obtained by cutting the vortex generator pair structure while passing through a top of the structure by a flat face perpendicular to the flow of the fluid has at least two kinds of polygons that are different from each other (here, the discussed pair of vortex generators differ is height and therefore have cross-sectional shapes that represent two different polygons).  
Regarding claim 9, the proposed combination exhibits that the vortex generator fin structures in each pair are formed in a frustum shape (see in re Riddell et al.).  By virtue of the frustum vortex generator fin shape taken from Riddell et al. the proposed combination also exhibits that the first cross section includes a quadrangle (trapezoid created by the first cross section, see annotated figure above) 
Regarding claim 10, the proposed combination further exhibits that the second cross section includes quadrangles that have a height ratio of 0.1 or larger and 0.6 or smaller and are different from each other, since Wilson et al. teaches that one of the vortex generators may be 1.5 to 3.5 times the height of the other adjacent vortex generator.  Expressed as a ratio comparing the heights of the two vortex generators, Wilson et al. teaches a height ratio of 0.28 to 0.66.  This range includes values within the claimed range, and therefore anticipates the claimed range.  The quadrangles are also different by virtue of their different sizes.
Regarding claim 11, Wilson et al. teaches that the size of the vortex generators may be varied in order to improve performance and efficiency of the blade ([0048, ln 10-5).  When varying the size of the frustum vortex generators, as described above (in re claim 3), it would be obvious to one of ordinary skill in the art to vary the width of the frustum vortex generators alongside and in proportion to the variations in length and height discussed above (see in re claim 3) in order to preserve the proportions of the frustum shape taught by Riddell et al.  By varying the width of the frustum vortex generators within the same proportional ranges taught by Wilson et al. for height and length, it is clear that for a pair of adjacent vortex generators, the width of one may be 1.5 to 3.5 times the width of the other, or expressed differently, the vortex generators may have a width ratio of 0.28 to 0.66.  Since the width of 
Regarding claim 12, the proposed combination exhibits that the second cross section obtained by cutting the vortex generator pair structure while passing through the top of the structure by the flat face perpendicular to the flow of the fluid includes an asymmetric polygon, since the second cross section of the frustum vortex generators comprises quadrangles, and these quadrangles may be divided along an arbitrary axis (such as an axis that does not pass through the centroid of the shape) such that the two parts produced are not identical in shape. This interpretation is reasonable since the term “asymmetric” is not accompanied by any reference axis or structure in the claim, and the specification does not provide an intended definition of asymmetry, therefore it may be interpreted by the commonly understood meaning of the term, meaning “with two halves, sides, or parts that are not exactly the same in shape and size” (Cambridge English Dictionary).  Under this interpretation, one can arbitrarily divide the second cross section into two parts which are not exactly the same in shape and size, and thereby show that the polygon comprising the second cross section is asymmetric.

Allowable Subject Matter
Claim(s) 13-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A LANGE/Examiner, Art Unit 3745               
/WOODY A LEE JR/Primary Examiner, Art Unit 3745